Citation Nr: 1340053	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity. 

2.  Entitlement to an effective date earlier than March 29, 2010 for the assignment of a 40 percent evaluation for the service-connected residuals of a discectomy and lumbar fusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to April 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In December 2012, the Board denied the claim for an initial rating in excess of 10 percent for sciatica of the right lower extremity.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In September 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the December 2012 decision that denied an increased initial rating for right sciatica be vacated and remanded.  The appeal has now returned to the Board for additional action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 JMR, the parties agreed that the Board's December 2012 decision did not adequately address a discrepancy in the evidence regarding the severity of the Veteran's right lower extremity sciatica.  Specifically, the Board relied on the findings of a June 2011 VA examiner who concluded that the Veteran's right lower extremity sciatica was wholly sensory in nature and resulted in mild functional limitation.  However, the June 2011 VA examiner also noted that the Veteran's right patellar and Achilles reflexes were diminished (1/4).  This finding indicates symptomatology suggestive of more than a sensory deficiency.  Upon remand, the claims file should be returned to the June 2011 VA examiner for an addendum medical opinion addressing whether the Veteran's diminished reflexes establish right sciatica that is more than mild.  

Additionally, in an April 2013 statement, the Veteran expressed disagreement with a January 2013 rating decision denying entitlement to an effective date earlier than March 29, 2010 for the award of an increased 40 percent evaluation for service-connected residuals of a discectomy and lumbar fusion.  The Veteran has not been provided a statement of the case (SOC) in response to his notice of disagreement, and a remand is therefore required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who performed the June 2011 examination.  After reviewing the June 2011 examination report and the other medical evidence relevant to the claim, the examiner should issue an opinion as to whether the Veteran's service-connected sciatica of the right lower extremity most nearly approximates incomplete paralysis that is mild, moderate, moderately-severe, or severe.

A full explanation for the opinion must be provided.  The VA examiner must address the findings of diminished/absent right lower extremity reflexes in the record (including diminished patellar and Achilles reflexes at the June 2011 VA examination) and discuss whether these findings are indicative of neurological impairment that is more than sensory and more than mild.  
If the June 2011 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

2.  Issue a SOC case to the appellant and his representative on the issue of entitlement to an effective date earlier than March 29, 2010 for the assignment of a 40 percent evaluation for the service-connected residuals of a discectomy and lumbar fusion.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

3.  Readjudicate the claim for an increased initial rating for right sciatica.  If the full benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


